Mr. Chief Justice Scott delivered the opinion of the Court: This action was brought in the name of the People, for the use of Jefferson county, on the official bond of John N. Satterfield, as county clerk of Jefferson county, against such clerk and the' sureties on his bond. The declaration is in debt, and the breaches assigned state the duties of such county clerk as prescribed by law, and that as county clerk he received large sums of money in excess of his salary, necessary clerk hire and stationery, and yet he did not, and would not, make full and complete reports, as required by law, of the fees earned and collected as such clerk, nor would he pay over to the treasurer of the county the fees by him so collected in excess of his- salary, necessary clerk hire and stationery, as he was so ordered by the county board to do, and was otherwise his duty to do, but has wholly failed and neglected so to do. Pleas of general performance of the conditions of the bond were filed, and issues joined upon them. On the trial before the court, without the intervention of a jury, the issues were found for plaintiffs, and judgment rendered in debt for the penalty of the bond, to be discharged on payment of $1506.85,—the damages found by the court. That judgment was affirmed in the Appellate Court for the Fourth District, and defendants bring the case to this court. The evidence shows the defendant, during his incumbency, from time to time made reports, as required by law, to the chairman of the board of supervisors, of the fees and other funds received by him in his official capacity as county clerk, and after deducting the sums allowed for salary, necessary clerk hire and stationery, there was sometimes a small balance due' the county, but most generally, on stating the accounts, it was found enough had not been received to discharge the allowances for salary, necessary clerk hire and stationery, and accordingly his reports showed a balance due to defendant. These reports were all, except perhaps the last one, presented, and were approved by the county board. The correctness of his reports of the earnings of his office was challenged on the trial by plaintiffs, and that, defendants insist, can not be done. The argument is, that unless such reports, when once approved, are final, the anomaly will be presented of one body setting aside the action of another of equal authority. This is a misapprehension of the law. Obviously the reports made by such officers, and the auditing of them, are nothing more than settlements of their accounts, and no reason is perceived, if a mistake for any cause has occurred, why it may not he corrected as a mistake in settlements of accounts between individuals. Corrections in such matters are always allowable, on satisfactory proof being made, otherwise serious wrong would often be done. So in this case, if mistakes or inaccuracies exist in any intermediate reports made by the clerk, there can be no reason why, upon a subsequent or upon the final report at the expiration of his term of office, they may not be corrected, either in favor of the officer himself or in favor of the county, otherwise there might be a failure of justice to one party or the other. But the point most confidently relied on for a reversal of the present judgment te, the court admitted improper evidence to be given on behalf of plaintiffs, over the objection of defendants. That which is complained of is evidence of the amounts of probate fees, and fees in suits in the county court, received by defendant in his official capacity. It is contended the sureties on his bond as county clerk are not liable for such fees in case he fails to pay the same to the county, but that whatever liability there may be for such failure, would fall upon his sureties on his bond as clerk of the county court. This, it is thought, is not a correct construction of the statute in this respect. Section 2, chap. 25, Bev. Stat. 1874, declares county clerks shall be clerks of the county courts of their respective counties, and by section 4 of the same chapter every clerk, before entering upon the duties of his office, shall give bond, with one or more sureties, to he approved by the judge of the court of which he is clerk, in the sum of $5000, conditioned for the faithful performance of the duties of such office, and, among other duties, to pay over all moneys that shall come to his hands by virtue of his office, to the parties entitled thereto. Undoubtedly the bend required by section 4 cited, is to secure the faithful discharge of his duties as clerk of the county court, and for the payment of all moneys that may come to his hands in the capacity of clerk of that court, "to parties entitled thereto having business in such court, and does mot, and certainly was not intended to, secure the performance of any duty required of such officer, by law, to the county. It will be seen his bond to secure the performance of his duties to the county is provided for by section 2, chap. 35, Bev. Stat. 1874, the form of which is given in the statute, and that is the one upon which the present suit was brought. The conditions of this bond are, the county clerk shall perform all duties which are or may be required of him by law to be performed, and also, among other things, to pay over to his successor in office all moneys and other things belonging to the county. Section 51, chap. 53, Bev. Stat. 1874, makes it the duty of every county officer who is paid in whole or in. part by fees, to report in writing, to the chairman of the county board, “all fees and emoluments of his office, which report shall show the gross amounts of the earnings of such office, and the total amount of receipts, of whatever name or character, ” and after deducting therefrom such officer’s salary, together with all necessary expenses for clerk hire, stationery, fuel and other expenses, the balance, if any, he shall pay into the county treasury. In this ease it was the duty of the principal defendant to make reports to the county board of the total receipts of his office, of “whatever name or character, ” and so defendant must himself have understood his duty under the statute, for in every report he made he included therein, as was his duty, “probate fees,” and “fees for suits” in the county court. It makes no difference from what source the fees of his office come to his hands, whether “probate fees” or other fees,-they are in the strictest sense earnings of his office, which he is obliged to report; and after-deducting therefrom his salary, clerk hire and other expenses, as fixed by the county board, it is his duty, by law, to pay the balance of such fees so received from any source, no matter what, into the county treasury, and a failure so to do is a breach of the conditions of bis bond as countv clerk. It is a failure to perform his duties as such clerk as the same have been prescribed by law. As clerk of the county court he owes no duty to the county in this respect. It is as county clerk he is to report the earnings of his office, and the balance, after deducting allowances made by the county board, he shall pay into the county treasury, or to his successor in office. There was no error in the admission of evidence in the respect pointed out. Whether anything remained in the hands of the clerk after deducting his salary, clerk hire, and other expenses allowed .by the county board., from the earnings of this office, was purely a question of fact; and as the trial court found a certain amount, and as that finding was affirmed by the Appellate Court, the finding of the latter court is conclusive on this court, and the question of fact can not be investigated by this tribunal. The judgment of the Appellate Court will be affirmed. Judgment affirmed.